NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TODDELLA D. BROWN,                              No.    19-56132

                Plaintiff-Appellant,            D.C. No.
                                                5:18-cv-02379-JGB-SHK
 v.

HOMESTREET BANK; et al.,                        MEMORANDUM*

                Defendants-Appellees,

and

JOHN DOE, 1,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted November 9, 2021**
                            San Francisco, California

Before: OWENS, BADE, and LEE, Circuit Judges.

      Toddella D. Brown appeals pro se the district court’s dismissal of her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
wrongful foreclosure action against HomeStreet Bank, Mortgage Electronic

Registration Systems, Inc. (“MERS”), Government National Mortgage Association

(“Ginnie Mae”), and Zieve, Brodnax, & Steele, LLP. We review de novo a district

court’s dismissal for lack of jurisdiction and failure to state a claim. Robinson v.

United States, 586 F.3d 683, 685 (9th Cir. 2009) (applying de novo review to

dismissal for lack of jurisdiction); Perez v. Mortg. Elec. Reg. Sys., Inc., 959 F.3d

334, 337 (9th Cir. 2020) (applying de novo review to dismissal for failure to state a

claim). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court properly exercised its discretion in refusing to deem

certain matters admitted because Brown’s requests for admissions were premature.

See Fed. R. Civ. P. 26(d)(1), 36(a)(3); see also Conlon v. United States, 474 F.3d

616, 621 (9th Cir. 2007) (applying abuse of discretion standard of review).

      2.     The district court properly dismissed Brown’s claims against Ginnie

Mae because it enjoys sovereign immunity from suit for injunctive and declaratory

relief, and Brown failed to state a claim for any other relief against Ginnie Mae.

See 12 U.S.C. § 1723a(a); Cal. Sand & Gravel, Inc. v. United States, 22 Cl. Ct. 19,

23–24 (1990) (explaining that only a party with a direct contractual relationship

with the United States has standing to bring a breach claim under the Tucker Act).

      3.     The district court retained subject matter jurisdiction after it dismissed

Brown’s federal claims. It did not abuse its discretion in exercising supplemental


                                          2
jurisdiction over the remaining state law claims under 28 U.S.C. § 1367. See

Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991).

      4.     The district court properly dismissed Brown’s claims under the Truth

in Lending Act and the Real Estate Settlement Procedures Act as time-barred

under 15 U.S.C. § 1640(e) and 12 U.S.C. § 2614. Brown was not entitled to

equitable tolling because her allegations pertained to disclosures made at

origination of the loan, and thus her later discovery of alleged defects in the

assignment of the deed of trust is irrelevant to the timeliness of her claims. Hinton

v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (“The burden of alleging facts

which would give rise to tolling falls upon the plaintiff.”). The district court

properly dismissed Brown’s claim under the Fair Debt Collection Practices Act as

untimely because Brown did not plead sufficient facts supporting application of the

discovery rule. See Lyons v. Michael & Assocs., 824 F.3d 1169, 1171 (9th Cir.

2016).

      5.     Brown failed to state a claim for wrongful foreclosure under

California law because her allegations pertained to whether the assignments of the

deed of trust were voidable, rather than void, and she therefore lacked standing to

challenge the assignments. See Yvanova v. New Century Mortg. Corp., 365 P.3d

845, 860–61 (Cal. 2016) (explaining that a borrower must allege a defect that

renders the loan or assignment void, not merely voidable, to have standing to


                                           3
challenge a party’s authority to foreclose); Mendoza v. JPMorgan Chase Bank,

N.A., 212 Cal. Rptr. 3d 1, 14–15 (Cal. Ct. App. 2016) (holding a borrower lacks

standing to challenge the validity of “robo-signatures,” which would make an

assignment voidable, not void); Debrunner v. Deutsche Bank Nat’l Tr. Co., 138

Cal. Rptr. 3d 830, 835 (Cal. Ct. App. 2012) (explaining a party need “not possess

the original promissory note” to foreclose).

      6.     The district court properly exercised its discretion in dismissing

claims based on Brown’s failure to respond to the arguments in Defendants’

motions to dismiss. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per

curiam) (“Failure to follow a district court’s local rules is a proper ground for

dismissal.”); C.D. Cal. R. 7-12.

      7.     The district court properly dismissed Brown’s claim under

California’s Rosenthal Fair Debt Collection Practices Act on the ground that

Brown’s allegations were conclusory and did not meet the federal pleading

standard. See Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1176 (9th Cir. 2021)

(discussing federal pleading requirements).

      8.     Brown failed to state a claim for conversion, quantum meruit, breach

of fiduciary duty, or unfair competition. See Foster v. Sexton, 276 Cal. Rptr. 3d

172, 192 (Cal. Ct. App. 2021) (stating elements of conversion); In re De Laurentiis

Entm’t Grp., Inc., 963 F.2d 1269, 1272 (9th Cir. 1992) (defining quantum meruit);


                                           4
IIG Wireless, Inc. v. Yi, 231 Cal. Rptr. 3d 771, 787 (Cal. Ct. App. 2018) (stating

elements of a breach of fiduciary duty claim).

      9.     The district court properly exercised its discretion in dismissing

without leave to amend. Missouri ex rel. Koster v. Harris, 847 F.3d 646, 655–56

(9th Cir. 2017).

      10.    Brown’s motions for certification, validation, and expedition are

denied. (Dkts. 14, 52, 57.) Brown’s motion for an extension of time to file a reply

brief is granted. (Dkt. 56.) The Clerk shall file the reply brief submitted at

Docket 54.

      AFFIRMED.




                                          5